Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 1 of 8




              EXHIBIT “E”
                                            Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 2 of 8
                                                                                Armour Garments - Shipped POs
                                                                                                                                                                                                        PORT OF
                                                                                        INVOICE
Buyer (KM/SR) INV. NO      PO NO    BUYER INV NO       EXP NO        QUANTITY(PCS)                    EXPECTED PAYMENT DT.   ACTUAL CRD ON BOARD      ETA            B/L NO       CONTAINER & SEAL     DISCHARG
                                                                                      VALUE(US$)
                                                                                                                                                                                                           E
                                                                                                                                                                                  TGBU6560564 / SEAL
     KM        AR/655/19   BDDQX    201931887212    2960-016131-19       3792 PCS $       10,556.93         12/27/2019       11/30/2019   12/6/2019    1/9/2020    AFB0135837                        LAX, USA
                                                                                                                                                                                      O0776530
                                                                                                                                                                                  TGBU6560564 / SEAL
     KM        AR/657/19   BDDNC    201931887775    2960-016132-19       3792 PCS $       11,649.02         12/27/2019       11/30/2019   12/6/2019    1/9/2020    AFB0135838                        LAX, USA
                                                                                                                                                                                      O0776530
                                                                                                                                                                                   AXIU1455063 / ML-
     KM        AR/660/19   BDDSU    201931888818    2960-016134-19       3600 PCS $       10,990.79         12/27/2019       11/30/2019   12/6/2019    1/9/2020   MAEU596409709                        LAX, USA
                                                                                                                                                                                      BD0580561
                                                                                                                                                                                   MSKU4607976 / ML-
     KM        AR/714/19   BDDRG    201932708276    2960-018184-19       3612 PCS $        8,055.05         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286710                        LAX, USA
                                                                                                                                                                                      BD0568843
                                                                                                                                                                                   MSKU4607976 / ML-
     KM        AR/716/19   BDDQZ    201932706482    2960-018192-19       7224 PCS $       14,313.92         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286711                        LAX, USA
                                                                                                                                                                                      BD0568843
                                                                                                                                                                                   MSKU4607976 / ML-
     KM        AR/718/19   BDDRJ    201932708411    2960-018194-19       3010 PCS $       10,125.16         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286712                        LAX, USA
                                                                                                                                                                                      BD0568843
                                                                                                                                                                                   MSKU4607976 / ML-
     KM        AR/720/19   BDDSZ    201932707531    2960-018196-19       3612 PCS $        9,653.58         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286713                        LAX, USA
                                                                                                                                                                                      BD0568843
                                                                                                                                                                                  CMAU9121800 / SEAL
     KM        AR/1/20     BDDRI    201932762920     2960-0022-19        3020 PCS $       11,605.50          2/8/2020        1/7/2020     1/18/2020   2/29/2020    AFB0139270                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  CMAU9121800 / SEAL
     KM        AR/4/20     BDDRM    201932763064     2960-0025-19        3010 PCS $       10,818.66          2/8/2020        1/7/2020     1/18/2020   2/29/2020    AFB0139252                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  CMAU9121800 / SEAL
     KM        AR/16/20    BDDRH    201932818846    2960-00638-19        3010 PCS $       10,125.16          2/8/2020        1/13/2020    1/18/2020   2/29/2020    AFB0139271                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  MSKU6729778 / ML-
     KM        AR/241/20   BDDRE    202034120295    2960-004530-20       3010 PCS $       11,373.47          4/3/2020        3/9/2020     3/13/2020   4/22/2020   MAEU596997652                        LAX, USA
                                                                                                                                                                                  BD0715761

  KM Total                                                              40692 PCS $      119,267.24

                                                                                                                                                                                     GESU5714324 /
     SR        AR/658/19   SY7662   201931887824    2960-016133-19       3480 PCS $       10,690.56         12/27/2019       11/30/2019   12/6/2019    1/9/2020    AFB0135830                          LAX, USA
                                                                                                                                                                                     SEALO0776526
                                                                                                                                                                                     GESU5714324 /
     SR        AR/659/19   SY7632   201931888003    2960-016233-19       6904 PCS $       21,076.19         12/27/2019       11/30/2019   12/6/2019    1/9/2020    AFB0135831                          LAX, USA
                                                                                                                                                                                     SEALO0776526
                                                                                                                                                                                   MSKU0685501 / ML-
     SR        AR/715/19   SY7636   201932708520    2960-018191-19       3744 PCS $        8,349.42         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286718                        LAX, USA
                                                                                                                                                                                      BD0568845
                                                                                                                                                                                   MSKU0685501 / ML-
     SR        AR/717/19   SY7637   201932706788    2960-018193-19       7488 PCS $       14,837.02         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286721                        LAX, USA
                                                                                                                                                                                      BD0568845
                                                                                                                                                                                   MSKU0685501 / ML-
     SR        AR/721/19   SY7635   201932707780    2960-018197-19       3744 PCS $       10,006.36         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286719                        LAX, USA
                                                                                                                                                                                      BD0568845
                                                                                                                                                                                   MSKU0685501 / ML-
     SR        AR/723/19   SY7642   2019327087195   2960-018198-19       6228 PCS $       22,384.93         1/24/2020        12/30/2019   1/3/2020    1/28/2020   MAEU597286720                        LAX, USA
                                                                                                                                                                                      BD0568845
                                                                                                                                                                                  CMAU9121800 / SEAL
     SR        AR/3/20     SY3638   201932763047     2960-0024-19        3114 PCS $       11,766.44          2/8/2020        1/5/2020     1/18/2020   2/29/2020    AFB0139275                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  CMAU9121800 / SEAL
     SR        AR/2/20     SY7643   201932763009     2960-0023-19        3120 PCS $       12,489.36          2/8/2020        1/7/2020     1/18/2020   2/29/2020    AFB0139272                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  CMAU9121800 / SEAL
     SR        AR/17/20    SY7640   201932818956    2960-00639-19        3114 PCS $       10,475.00          2/8/2020        1/13/2020    1/18/2020   2/29/2020    AFB0139276                        LAX, USA
                                                                                                                                                                                      P1365000
                                                                                                                                                                                  APHU7318880 / SEAL
     SR        AR/184/20   SL5214   202033584467    2960-003044-20       2700 PCS $       11,197.44         3/13/2020        2/17/2020    2/21/2020    3/4/2020    AFB0141931                        LAX, USA
                                                                                                                                                                                      P135244
                                                                                                                                                                                  SUDU6840424 / ML-
     SR        AR/185/20   SN5200   202033644420    2960-003045-20        792 PCS $        3,284.58         3/13/2020        2/17/2020    2/21/2020    4/8/2020   MAEU596906318                        LAX, USA
                                                                                                                                                                                  BD0686982
                                                                                                                                                                                  MSKU1345445 / ML-
     SR        AR/242/20   SY7641   202034120268    2960-004523-20       3144 PCS $       10,475.00          4/3/2020        3/9/2020     3/13/2020   4/22/2020   MAEU596997650                        LAX, USA
                                                                                                                                                                                  BD0715760

  SR Total                                                              47572 PCS $      147,032.30

 Grand Total                                                            88264 PCS $      266,299.54
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 3 of 8


                                             Armour Garments - Ready to Ship POs
                                                                                                                TOTAL
                                                                                                                ORDER
Buyer (KM/SR)    CATEGORY        PRODUCT DESCRIPTION          STYLE NUMBER    FOB     TOTAL FOB    ORDER/ PO
                                                                                                                UNITS
                                                                                                               (PIECES)
     KM          Woven Dress        CHAMBRAY DRESS            GS20BE00913BG   $4.50   $15,174.00    BDDRD           3,372
     KM          NEW BORN      PRINTED SWISS DOT DRESS 2CC GS20LW00304NWK     $3.90   $11,739.00     BDEOF         3,010

     KM          NEW BORN      PRINTED SWISS DOT DRESS 2CC GS20LW00304NWK     $3.90   $11,739.00     BDEOF         3,010
                               SP RT/RB FASH DENIM JACKET -
     KM          DENIM TOP      CAMO (TOP 100 DOORS MINUS     BS20RT80000BB   $7.50   $12,870.00    BDEOQ          1,716
                                           HOT)
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000BB   $4.05   $11,728.80     BDEIP         2,896
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000BB   $4.05   $11,080.80     BDEIP         2,736
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000BB   $4.05   $10,432.80     BDEIP         2,576
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000BB   $4.05   $9,784.80      BDEIP         2,416
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $1,360.80      BDEEG           336
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $10,368.00     BDEEG         2,560
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $1,360.80      BDEEG           336
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $9,720.00      BDEEG         2,400
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $1,360.80      BDEEG           336
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $7,516.80      BDEEG         1,856
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $1,360.80      BDEEG           336
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001BB   $4.05   $8,424.00      BDEEG         2,080
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002BB   $4.05   $9,136.80      BDEIQ         2,256
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002BB   $4.05   $8,488.80      BDEIQ         2,096
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002BB   $4.05   $7,840.80      BDEIQ         1,936
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002BB   $4.05   $7,192.80      BDEIQ         1,776
                                    BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23003BB   $4.05   $9,136.80     BDEKD          2,256
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23003BB   $4.05   $8,488.80     BDEKD          2,096
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23003BB   $4.05   $7,840.80     BDEKD          1,936
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23003BB   $4.05   $7,192.80     BDEKD          1,776
                                         DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000HB   $4.54   $8,793.98      BDEKC         1,937
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000HB   $4.54   $8,026.72      BDEKC         1,768
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000HB   $4.54   $7,377.50      BDEKC         1,625
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23000HB   $4.54   $7,377.50      BDEKC         1,625
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001HB   $4.54   $1,003.34      BDEJK           221
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001HB   $4.54   $7,790.64      BDEJK         1,716
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001HB   $4.54   $1,003.34      BDEJK           221
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001HB   $4.54   $7,023.38      BDEJK         1,547
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23001HB   $4.54   $1,003.34      BDEJK           221
                                     RELAXED DK WASH
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 4 of 8


                                           Armour Garments - Ready to Ship POs
                                                                                                              TOTAL
                                                                                                              ORDER
Buyer (KM/SR)     CATEGORY      PRODUCT DESCRIPTION        STYLE NUMBER     FOB     TOTAL FOB    ORDER/ PO
                                                                                                              UNITS
                                                                                                             (PIECES)
                               RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23001HB    $4.54   $6,374.16      BDEJK         1,404
                                   RELAXED DK WASH
                               RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23001HB    $4.54   $1,003.34      BDEJK           221
                                   RELAXED DK WASH
                               RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23001HB    $4.54   $6,374.16      BDEJK         1,404
                                   RELAXED DK WASH
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $1,247.40      BDEIS           396
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $11,907.00     BDEIS         3,780
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $1,247.40      BDEIS           396
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $10,886.40     BDEIS         3,456
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $1,247.40      BDEIS           396
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $8,883.00      BDEIS         2,820
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $1,247.40      BDEIS           396
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITK   $3.15   $8,883.00      BDEIS         2,820
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITS   $3.15   $13,608.00   AWAITED         4,320
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITS   $3.15   $12,587.40   AWAITED         3,996
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITS   $3.15   $11,529.00   AWAITED         3,660
                                       RELAXED
                                 SP WK ITB OPP DENIM -
     KM         DENIM BOTTOM                               BS20WK26000ITS   $3.15   $11,529.00   AWAITED         3,660
                                       RELAXED
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $1,559.25     BDEEH            495
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $11,907.00    BDEEH          3,780
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $1,559.25     BDEEH            495
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $10,574.55    BDEEH          3,357
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $1,171.80     BDEEH            372
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $8,958.60     BDEEH          2,844
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $1,171.80     BDEEH            372
                                       STRAIGHT
                              SP WK ITB OPP DENIM - SLIM
     KM         DENIM BOTTOM                               BS20WK26002ITK   $3.15   $8,958.60     BDEEH          2,844
                                       STRAIGHT
                             SP RT/RB FASH DENIM SHORT -
     KM         WOVEN BOTTOM RAILROAD STRIPE (TOP 100      BS20RT20007BB    $4.15   $7,121.40      BDEIN         1,716
                                        DOORS)
                               SP WK ITB FASHION DENIM
     KM         WOVEN BOTTOM SHORTS - RAILROAD STRIPE      BS20WK20006ITK   $3.20   $5,913.60       TBA          1,848
                                    (TOP 100 DOORS)
                               SP WK ITB FASHION DENIM
     KM         WOVEN BOTTOM SHORTS - RAILROAD STRIPE      BS20WK20006ITK   $3.20   $2,841.60      BDEKF           888
                                    (TOP 100 DOORS)
                             SP RT/RB FASH DENIM SHORT -
     KM         WOVEN BOTTOM                               BS20RT20008BB    $4.05   $6,949.80      BDEIO         1,716
                               PATCHES (TOP 100 DOORS)
                               SP WK ITB FASHION DENIM
     KM         WOVEN BOTTOM SHORTS - PATCHES (TOP 100     BS20WK20007ITK   $3.16   $5,839.68     BDEDC          1,848
                                        DOORS)
                               SP WK ITB FASHION DENIM
     KM         WOVEN BOTTOM SHORTS - PATCHES (TOP 100     BS20WK20007ITK   $3.16   $2,806.08     BDEOP            888
                                        DOORS)
                               RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23004BB    $4.05   $7,840.80    AWAITED         1,936
                                  STRAIGHT DK WASH
                               RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23004BB    $4.05   $7,257.60    AWAITED         1,792
                                  STRAIGHT DK WASH
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 5 of 8


                                             Armour Garments - Ready to Ship POs
                                                                                                               TOTAL
                                                                                                               ORDER
Buyer (KM/SR)    CATEGORY        PRODUCT DESCRIPTION          STYLE NUMBER    FOB     TOTAL FOB   ORDER/ PO
                                                                                                               UNITS
                                                                                                              (PIECES)
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23004BB   $4.05   $6,544.80   AWAITED         1,616
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23004BB   $4.05   $6,544.80   AWAITED         1,616
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23004BB   $4.05   $8,505.00   AWAITED         2,100
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23004BB   $4.05   $8,505.00   AWAITED         2,100
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23004BB   $4.05   $7,581.60   AWAITED         1,872
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23004BB   $4.05   $7,581.60   AWAITED         1,872
                                   STRAIGHT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23005BB   $4.05   $7,840.80   AWAITED         1,936
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23005BB   $4.05   $7,257.60   AWAITED         1,792
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23005BB   $4.05   $6,544.80   AWAITED         1,616
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23005BB   $4.05   $6,544.80   AWAITED         1,616
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23005BB   $4.05   $8,505.00   AWAITED         2,100
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23005BB   $4.05   $8,505.00   AWAITED         2,100
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23005BB   $4.05   $7,581.60   AWAITED         1,872
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23005BB   $4.05   $7,581.60   AWAITED         1,872
                                    RELAXED DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23006BB   $4.05   $7,192.80   AWAITED         1,776
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23006BB   $4.05   $6,544.80   AWAITED         1,616
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23006BB   $4.05   $6,544.80   AWAITED         1,616
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23006BB   $4.05   $5,832.00   AWAITED         1,440
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23006BB   $4.05   $8,505.00   AWAITED         2,100
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23006BB   $4.05   $8,505.00   AWAITED         2,100
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23006BB   $4.05   $7,581.60   AWAITED         1,872
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RC23006BB   $4.05   $7,581.60   AWAITED         1,872
                                   BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23007BB   $4.05   $7,192.80   AWAITED         1,776
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23007BB   $4.05   $6,544.80   AWAITED         1,616
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23007BB   $4.05   $6,544.80   AWAITED         1,616
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RT23007BB   $4.05   $5,832.00   AWAITED         1,440
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RC23007BB   $4.05   $8,505.00   AWAITED         2,100
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RC23007BB   $4.05   $8,505.00   AWAITED         2,100
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RC23007BB   $4.05   $7,581.60   AWAITED         1,872
                                        DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     KM         DENIM BOTTOM                                  BS20RC23007BB   $4.05   $7,581.60   AWAITED         1,872
                                        DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002HB   $4.54   $7,908.68    BDEKV          1,742
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002HB   $4.54   $7,377.50    BDEKV          1,625
                                   BOOTCUT DK WASH
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                                  BS20RT23002HB   $4.54   $7,377.50    BDEKV          1,625
                                   BOOTCUT DK WASH
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 6 of 8


                                             Armour Garments - Ready to Ship POs
                                                                                                                TOTAL
                                                                                                                ORDER
Buyer (KM/SR)    CATEGORY        PRODUCT DESCRIPTION       STYLE NUMBER      FOB     TOTAL FOB     ORDER/ PO
                                                                                                                UNITS
                                                                                                               (PIECES)
                                 RT/RB OPP (POG) DENIM -
     KM         DENIM BOTTOM                               BS20RT23002HB     $4.54    $6,669.26     BDEKV          1,469
                                   BOOTCUT DK WASH
  KM Total                                                                           $703,256.95                 180,622
                                BOY DARK WASH KNIT DENIM
     SR          NEW BORN                                   BP20LW20053NWS   $2.90   $10,857.60     SY7690         3,744
                                       PULL ON 1CC
                               SP RT/RB FASH DENIM JACKET -
     SR          DENIM TOP      CAMO (TOP 100 DOORS MINUS    BS20RC80000BB   $7.50   $12,870.00     SN5064         1,716
                                           HOT)
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000BB   $4.05   $11,323.80     SL5051         2,796
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000BB   $4.05   $10,400.40     SL5051         2,568
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000BB   $4.05    $9,428.40     SL5051         2,328
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000BB   $4.05    $9,428.40     SL5051         2,328
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $437.40       SM5055           108
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05   $10,886.40     SM5055         2,688
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $437.40       SM5055           108
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $9,963.00     SM5055         2,460
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $437.40       SM5055           108
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $8,991.00     SM5055         2,220
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001BB   $4.05    $437.40       SM5055           108
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23002BB   $4.05   $11,323.80     SM5057         2,796
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23002BB   $4.05   $10,400.40     SM5057         2,568
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23002BB   $4.05    $9,428.40     SM5057         2,328
                                    BOOTCUT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23002BB   $4.05    $9,428.40     SM5057         2,328
                                    BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     SR         DENIM BOTTOM                                 BS20RC23003BB   $4.05   $11,323.80     SN5063         2,796
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     SR         DENIM BOTTOM                                 BS20RC23003BB   $4.05   $10,400.40     SN5063         2,568
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     SR         DENIM BOTTOM                                 BS20RC23003BB   $4.05    $9,428.40     SN5063         2,328
                                         DK WASH
                               RT/RB OPP (POG) DENIM - SLIM
     SR         DENIM BOTTOM                                 BS20RC23003BB   $4.05    $9,428.40     SN5063         2,328
                                         DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000HB   $4.54    $9,502.22     SM5052         2,093
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000HB   $4.54    $9,502.22     SM5052         2,093
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000HB   $4.54    $8,439.86     SM5052         1,859
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23000HB   $4.54    $8,439.86     SM5052         1,859
                                    STRAIGHT DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $531.18       SN5056           117
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $8,971.04     SN5056         1,976
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $531.18       SN5056           117
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $8,971.04     SN5056         1,976
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $531.18       SN5056           117
                                     RELAXED DK WASH
                                  RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                 BS20RC23001HB   $4.54    $7,908.68     SN5056         1,742
                                     RELAXED DK WASH
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 7 of 8


                                            Armour Garments - Ready to Ship POs
                                                                                                               TOTAL
                                                                                                               ORDER
Buyer (KM/SR)     CATEGORY      PRODUCT DESCRIPTION         STYLE NUMBER     FOB     TOTAL FOB    ORDER/ PO
                                                                                                               UNITS
                                                                                                              (PIECES)
                                RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23001HB    $4.54    $531.18      SN5056           117
                                   RELAXED DK WASH
                                RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23001HB    $4.54   $7,908.68     SN5056         1,742
                                   RELAXED DK WASH
                                RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23001BB    $4.05   $8,991.00     SM5055         2,220
                                   RELAXED DK WASH
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15    $415.80      SM5075           132
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15   $13,608.00    SM5075         4,320
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15    $415.80      SM5075           132
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15   $12,171.60    SM5075         3,864
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15    $415.80      SM5075           132
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15   $11,113.20    SM5075         3,528
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15    $415.80      SM5075           132
                                       STRAIGHT
                               SP WK ITB OPP DENIM - SLIM
     SR         DENIM BOTTOM                                BS20WK26002ITS   $3.15   $11,113.20    SM5075         3,528
                                       STRAIGHT
     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55    $319.50      SM5053            90

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55   $7,135.50     SM5053         2,010

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55    $319.50      SM5053            90

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55   $7,135.50     SM5053         2,010

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55    $319.50      SM5053            90

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55   $6,283.50     SM5053         1,770

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55    $319.50      SM5053            90

     SR         DENIM BOTTOM RT/RB OPP DENIM - STRAIGHT     BS20RC23000JU    $3.55   $6,283.50     SM5053         1,770
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55    $319.50      SM5054            90
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55   $7,135.50     SM5054         2,010
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55    $319.50      SM5054            90
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55   $7,135.50     SM5054         2,010
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55    $319.50      SM5054            90
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55   $6,283.50     SM5054         1,770
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55    $319.50      SM5054            90
     SR         DENIM BOTTOM  RT/RB OPP DENIM - RELAXED     BS20RC23001JU    $3.55   $6,283.50     SM5054         1,770
                             SP RT/RB FASH DENIM SHORT -
     SR         WOVEN BOTTOM RAILROAD STRIPE (TOP 100       BS20RC20007BB    $4.15   $7,121.40     SL5049         1,716
                                        DOORS)
                               SP WK ITB FASHION DENIM
     SR         WOVEN BOTTOM SHORTS - RAILROAD STRIPE       BS20WK20006ITS   $3.20   $4,915.20     SY7763         1,536
                                   (TOP 100 DOORS)
                             SP RT/RB FASH DENIM SHORT -
     SR         WOVEN BOTTOM                                BS20RC20008BB    $4.05   $7,630.20     SM5050         1,884
                               PATCHES (TOP 100 DOORS)
                               SP WK ITB FASHION DENIM
     SR         WOVEN BOTTOM SHORTS - PATCHES (TOP 100      BS20WK20007ITS   $3.16   $4,853.76     SY7776         1,536
                                        DOORS)
                               RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23002HB    $4.54   $9,502.22     SN5058         2,093
                                  BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23002HB    $4.54   $9,502.22     SN5058         2,093
                                  BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23002HB    $4.54   $8,439.86     SN5058         1,859
                                  BOOTCUT DK WASH
                               RT/RB OPP (POG) DENIM -
     SR         DENIM BOTTOM                                BS20RC23002HB    $4.54   $8,439.86     SN5058         1,859
                                  BOOTCUT DK WASH
     SR         DENIM BOTTOM RT/RB OPP DENIM - BOOTCUT      BS20RC23002JU    $3.55   $7,455.00     SN5091         2,100
     SR         DENIM BOTTOM RT/RB OPP DENIM - BOOTCUT      BS20RC23002JU    $3.55   $7,455.00     SN5091         2,100
                Case 7:20-cv-04651-PMH Document 1-5 Filed 06/17/20 Page 8 of 8


                                          Armour Garments - Ready to Ship POs
                                                                                                              TOTAL
                                                                                                              ORDER
Buyer (KM/SR)    CATEGORY       PRODUCT DESCRIPTION      STYLE NUMBER    FOB      TOTAL FOB      ORDER/ PO
                                                                                                              UNITS
                                                                                                             (PIECES)
     SR         DENIM BOTTOM RT/RB OPP DENIM - BOOTCUT   BS20RC23002JU   $3.55     $6,603.00      SN5091          1,860
     SR         DENIM BOTTOM RT/RB OPP DENIM - BOOTCUT   BS20RC23002JU   $3.55     $6,603.00      SN5091          1,860
  SR Total                                                                        $452,241.84                  115,452
 Grand Total                                                                     $1,155,498.79                 296,074
